UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 12, 2012 Date of Report (Date of earliest event reported) COGITO MEDIA GROUP INC. (Exact name of registrant as specified in its charter) Colorado 000-53011 26-1559350 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 279 Sherbrooke West, Suite 305 Montreal, Quebec, Canada H2X 1Y2 (Address of principal executive offices) (Zip Code) (858) 531-5723 Registrant’s telephone number, including area code Kurrant Mobile Catering Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5.CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGES IN FISCAL YEAR. On January 12 2012, the Company filed with the Secretary of State for the State of Colorado a reduction of its authorized common stock shares from 50 billion shares to 15 billion shares, effective immediately. “We believe that this reduction of authorized capital will attract new funding and demonstrate to potential new investors in the Company that we are serious about managing potential future dilution in our stock and we continue to be steadfastly dedicated to bringing increased value to our shareholders." 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COGITO MEDIA GROUP INC. DATE: April 26, 2012 By: /s/ Pierre Turgeon Name: Pierre Turgeon Title: President/Chief Executive Officer 3
